lee, elmer edward v. state                                          








                                        NO. 12-06-00226-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
DERRICK MORGAN,          §          APPEAL
FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH COUNTY,
TEXAS
 


















 
 

MEMORANDUM
OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
harassment, enhanced to a first degree felony, and punishment was assessed at
imprisonment for ninety-nine years. 
Thereafter, Appellant filed a notice of appeal.  To be sufficient to invoke the appellate
court’s full jurisdiction, the notice of appeal filed by an appellant in a
criminal case must bear the trial court’s certification of the appellant’s
right to appeal under Texas Rule of Appellate Procedure 25.2(a)(2).  Tex.
R. App. P. 25.2(d).  The
certification should be part of the record when notice is filed, but may be
added by timely amendment or supplementation. 
Id.  Appellant’s
notice of appeal does not include the required certification.
            On July 5, 2006, this Court notified Appellant through
his counsel, pursuant to Texas Rules of Appellate Procedure 25.2 and 37.1, that
the notice of appeal does not include the trial court certification.  The notice also informed Appellant that the
appeal would be dismissed unless, on or before August 4, 2006, the clerk’s
record was amended to include the required certification.
            The deadline for responding to this Court’s notice has
expired, and the clerk’s record has not been amended to show Appellant’s right
to appeal.  Therefore, the appeal is dismissed
for want of jurisdiction.    
Opinion delivered August 16,
2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
(DO NOT
PUBLISH)